NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                   File Name: 09a0544n.06
                                                                                     FILED
                                          No. 08-4325                             Aug 06, 2009
                                                                            LEONARD GREEN, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


LISA LOTT,

       Plaintiff-Appellant,

v.                                                  ON APPEAL FROM THE UNITED
                                                    STATES DISTRICT COURT FOR THE
ORIANA HOUSE, INC.,                                 NORTHERN DISTRICT OF OHIO.

       Defendant-Appellee.

                                           /



BEFORE:        CLAY and ROGERS, Circuit Judges; and JORDAN, District Judge.*

       PER CURIAM. Plaintiff-Appellant Lisa Lott (“Lott”) appeals the district court’s grant

of summary judgment in favor of Defendant-Appellee Oriana House, Inc. (“Defendant”) on her

claims alleging gender and race-based discrimination in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §§ 2000e et seq., and breach of implied contract of employment under

Ohio law.

       In a well-reasoned opinion, the district court concluded that Defendant was entitled to

summary judgment with respect to Lott’s discrimination claims because (1) Defendant provided

a legitimate, nondiscriminatory reason for discharging Lott, namely, her failure to adequately

maintain client files and her falsification of records; and (2) Lott could not show that


       *
       The Honorable R. Leon Jordan, Senior United States District Judge for the Eastern District
of Tennessee, sitting by designation.
                                           No. 08-4325
Defendant’s reason was pretextual. Lott v. Oriana House, Inc., No. 3:07CV1084, 2008 U.S.

Dist. LEXIS 64383, at *8-14 (N.D. Ohio Aug. 19, 2008).            The court also concluded that

Defendant was entitled to summary judgment on Lott’s implied contract claim because, in light

of documents establishing that Lott’s employment was at-will, there was no genuine issue of

material fact as to whether Lott and Defendant entered into an implied contract of employment.

Id., at *14-16.

       After carefully considering the record, the parties’ briefs, and the parties’ oral arguments,

we agree that summary judgment was properly granted with respect to all claims. We conclude

that a panel opinion further addressing the issues raised would not serve a jurisprudential

purpose, and we therefore AFFIRM for the reasons set forth by the district court.




                                                -2-